Citation Nr: 1019678	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-19 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
to include mitral valve prolapse [claimed as a heart disorder 
manifested by a heart murmur].

2.  Entitlement to service connection for a left ankle 
disorder, status post fracture.

3.  Entitlement to service connection for the residuals of a 
compression injury to the right hand, including a laceration 
injury to the palmar surface [claimed as right palm nerve 
damage]. 

4.  Entitlement to service connection for digestive system 
disorder [claimed as gastroesophageal reflux disease (GERD)].


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on verified active duty from July 1972 to 
July 1976.  He also served on active duty apparently from 
September 1979 to September 2006.  Although the latter period 
has not been verified, there is no dispute as to whether 
these service dates are correct for the period of active duty 
from September 1979 to September 2006.  A comprehensive set 
of service treatment records are dated within this time 
frame. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  

The issue of entitlement to service connection for digestive 
system disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will 
be notified if further action on his part is required.


FINDINGS OF FACT

1.  The objective medical evidence is in relative equipoise 
as to whether a cardiac disorder to include mitral valve 
prolapse is related to service. 

2.  There is no competent medical evidence showing a 
diagnosis of a left ankle disorder that is the result of a 
disease or injury in service.

3.  There is no competent medical evidence showing a 
diagnosis of residuals of a compression injury to the right 
hand, including a laceration injury to the palmar surface, 
which are the result of service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria are met for service connection for a cardiac 
disorder, to include mitral valve prolapse.  38 U.S.C.A. §§ 
1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  A left ankle disorder, status post fracture, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5100, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

3.  Residuals of a compression injury of the right hand, 
including a laceration injury to the palmar surface, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5100, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim(S).  The appellant must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Under 38 
U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
sent in April 2006 (date of Veteran's response), August 2007, 
and July 2008.  These documents in combination provided 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection claims 
on appeal and decided below. 
The RO has provided adequate notice of how effective dates 
are assigned.  The claims were subsequently readjudicated 
most recently in a February 2010 supplemental statement of 
the case.  To the extent the appellant did not receive full 
notice prior to the initial decision, after pertinent notice 
was provided, the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
on appeal.  In any event, the claimant has never alleged how 
any content error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, he 
has not established prejudicial error in the content of VCAA 
notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009). 

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
records, and records of medical treatment received privately 
and from VA, and VA examination reports.  Findings from the 
examination reports are adequate for the purposes of deciding 
the claims decided on appeal.  See Stefl v. Nicholson, 21 
Vet. App.120, 124 (2007); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been requested and/or obtained and would 
be necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  The Merits of the Claims

Relevant Law and Regulations

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a cardiovascular-renal disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and he does 
not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  
On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.





A.  Cardiac Disorder

The Veteran claims service connection for a cardiac disorder 
to include mitral valve prolapse, which he originally claimed 
as a heart disorder manifested by a heart murmur (mitral 
regurgitation).

Service treatment records and private treatment records dated 
during the Veteran's second period of service in the early 
2000s show treatment for cardiac pathologies.  

Service treatment records include a February 2000 X-ray 
report containing an impression of cardiac enlargement 
without evidence of failure.  The report of an August 2004 
examination shows that on evaluation of the heart, the 
examiner diagnosed a mild left heart murmur on 
electrocardiogram with no symptoms. 

Private treatment records later in 2004 show that the Veteran 
was seen in November 2004 for cardiac consultation to 
evaluate a heart murmur.  The treatment provider noted that 
the auscultation suggested classic mitral valve prolapse with 
mitral regurgitation pace auscultates with a 2/6 crescendo 
murmur and a systolic click.  The provider indicated that the 
Veteran reported he was asymptomatic, denying symptoms 
including chest pain, palpitations, arrhythmia, PND 
(Paroxysmal nocturnal dyspnea), orthopnea or systolic click.  
Cardiac echocardiogram revealed mitral valve prolapse with 
moderate murmur.  A cardiac nucleus SPECT perfusion study 
suggested moderate inferior wall ischemia.  A December 2004 
report of cardiac catheterization shows that the indications 
for evaluation included mitral valve prolapse, mitral 
regurgitation.  The report summary of findings included 
ejection fraction 60 percent, mitral regurgitation 3-4+, and 
mitral valve prolapse.

The report of a July 2005 service medical examination shows 
that the examiner evaluated the heart as abnormal.  The 
diagnoses included mitral valve regurgitation, moderate.  The 
report of an April 2006 service medical examination shows the 
heart evaluation was normal.


The report of an August 2006 VA general examination shows 
that the Veteran reported that a murmur was first detected 
about two years before; and that he was evaluated by a 
cardiologist who diagnosed mitral valve prolapse with 
moderate mitral regurgitation.  The Veteran reported that he 
never had symptoms from the valve condition, and that he 
never had treatment other than monitoring and had  had no 
surgical intervention yet.

On examination, the examiner reported that the Veteran's 
heart had a loud murmur; otherwise regular rate and rhythm, 
and no rubs or gallops.  The report contains diagnoses 
including mitral valve prolapse, asymptomatic with estimated 
METS level of 10 based on the fact that the Veteran had no 
cardiac symptoms - ejection fraction (EF) of 55 to 60 
percent.

The report of a September 2008 VA examination for the heart 
shows that the examiner reviewed the medical history and 
discussed the Veteran's complaints.  The examiner noted that 
the onset of symptoms was during active service, and that a 
heart murmur was found on examination in 2003.  The examiner 
noted that the condition was asymptomatic; there were no 
reports of angina, fatigue, dyspnea, syncope, or dyspnea with 
or without exertion.  

The report contains diagnoses of (1) mitral valve myxomatous 
changes, prolapse and insufficiency, EF of 66 percent and 
METS of 9; (2) left ventricular hypertrophy, left atrial 
hypertrophy, borderline pulmonary hypertension, EF of 66 
percent; and (3) no objective finding for claimed condition 
of carotid artery disease; medical records silent for this 
diagnosis.  

The examiner opined that the Veteran's mitral valve 
myxomatous changes, prolapse and insufficiency (claimed as 
moderate mitral regurgitation and mitral valve prolapse) was 
at least as likely as not caused by or the result of active 
military service.

All that is necessary for the Veteran's claim to succeed is 
for the objective medical evidence to be in relative 
equipoise as to whether a present cardiac disorder is linked 
to service.  The foregoing evidence shows there is a 
diagnosis of a present heart disorder as diagnosed above, 
which was shown in service, and which the VA examiner above 
found to be at least as likely as not caused by or the result 
of active military service.  Based on the foregoing, the 
objective medical evidence is at least in relative equipoise 
as to whether the Veteran has a heart disorder that is 
related to service.  On resolving any reasonable doubt 
remaining in the Veteran's favor, the Board finds that a 
heart disorder was incurred in service.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.303.  

B.  Left Ankle Disorder

The Veteran claims service connection for a left ankle 
disorder.  Notably, in the February 2007 rating decision the 
RO granted service connection for residuals of a right ankle 
fracture with post traumatic changes.  

Service treatment records in March 1973 show that the Veteran 
injured his right ankle while playing basketball.  The 
impression at that time was sprained right ankle, rule out 
fracture.  In February 1976 the Veteran was seen after he 
hurt his ankle playing basketball.  He reported complaints of 
pain in areas of the left foot in the metacarpal (sic) area.  
No assessment was recorded in that report.

The report of a March 1977 VA examination shows that the 
Veteran reported a history of a sprained right ankle while 
playing basketball in 1973; and of torn ligaments in the left 
foot while playing basketball in 1976.  Left ankle X-ray 
examination findings included that the left ankle showed no 
bone or joint pathology.  After examination the March 1977 VA 
examination report contains no diagnosis referable to the 
left ankle.

Service treatment records during the Veteran's second period 
of service show no evidence of any left ankle problem.  The 
report of examination in August 2004 shows that the Veteran 
did not report having had any problems referable to his 
claimed left ankle injury.  On examination the examiner made 
no abnormal evaluation pertaining to the left ankle.

The reports of examination in July 2005 and April 2006 (prior 
to separation from service) show that the Veteran did not 
report having had any problems with his left ankle.  On 
examination there is no abnormal evaluation pertaining to the 
left ankle.

The report of an August 2006 VA examination shows that the 
Veteran was presently on active duty and at the time of the 
examination was on terminal leave.  The Veteran reported that 
he fractured his left ankle in the late 1980s playing 
basketball, and the extremity was casted.  He reported 
complaints of occasional pain symptoms and flare-ups with 
prolonged standing.  He reported he did not have symptoms of 
giving out or instability, or locking.  The report of X-ray 
examination contains an impression of negative left ankle.  
After examination the report contains a diagnosis of status 
post fracture of left ankle well healed without evidence of 
arthritis or other residual.  

Review of the remainder of the medical records on file fails 
to show a diagnosis pertaining to the left ankle.  Here, the 
only current symptoms, reported by the Veteran, involved 
pain.  Pain, in and of itself, is not a disability for VA 
purposes, and thus service connection may not be granted for 
ankle pain alone.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  There is no diagnosis of an underlying 
ankle disorder to which the pain has been associated.

Although the August 2006 VA examiner nominally diagnosed 
status post fracture of the left ankle, that diagnosis 
appears to be based on the history the Veteran reported at 
the time of the examination.  The diagnosis does not reflect 
the medical history on file and as discussed above, which 
does not show any left ankle fracture during service or any 
significant injury or reported residuals over the years prior 
to 2006.  Therefore, any opinion based only on the veteran's 
reported history on this matter, is of little probative value 
on the matter of diagnosing a fracture of the left ankle.

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
In summary, review of the claims file shows no competent 
medical evidence of a current left ankle disorder.  The 
preponderance of the evidence is against the claim for 
service connection for a left knee disorder.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Residuals of Compression Injury of the Right Hand

The Veteran claims service connection for residuals of a 
compression injury to the right hand, including a laceration 
of the palmar surface.

Service treatment records show that the Veteran was seen in 
May 1986 with complaints of a laceration to the right hand 
after an injury in which his hand was crushed.  At that time, 
the treatment provider noted a 30 to 40 centimeter laceration 
on the medial palmer surface of the right hand.  The 
assessment at that time was compression injury of the right 
hand.  The Veteran received treatment including cleaning and 
sutures.  The Veteran was seen later in May 1986 when the 
sutures were removed.  At that time the treatment provider 
noted findings of mild erythema and no infection.

The report of examination in August 2004 shows that the 
Veteran did not report having had any problems referable to 
his claimed residuals of a right hand injury.  On examination 
the examiner made no abnormal evaluation pertaining to the 
right hand or peripheral neurological system.

The reports of examinations in April 2005 and April 2006 
(separation), show that at each examination the Veteran 
reported that his right hand palm had been injured (crushed) 
and he still had spasms.  On examination, each time the 
examiner made no abnormal evaluation pertaining to the right 
hand or peripheral neurological system.

The report of an August 2006 VA general examination shows 
that the Veteran reported that he injured his right hand in 
service in 1986 when it was crushed between a battery and a 
metal ring.  He reported that the ulnar aspect of the palm 
was lacerated.  He also noted that it was sutured.  Since 
then, about three to four times a year his hand would 
contract, causing the little and ring fingers to flex or curl 
up for several minutes before the hand relaxed and returned 
to normal.  He reported that otherwise his movement is normal 
for all fingers of the right hand.  He denied any limitation 
in activities, and had no further treatment, evaluation or 
testing done.

The report shows that on examination, there was no muscle 
atrophy and the Veteran had 5/5 grip strength.  There were no 
abnormalities noted on examination including pertinent range 
of motion, and no swelling or erythema.  The report concludes 
with diagnoses including right hand laceration without 
objective evidence of significant residual. 

Review of the remainder of the medical records on file fails 
to show a diagnosis pertaining to any residuals of a right 
hand injury.  Here, the only current symptoms reported by the 
Veteran involved pain.  Pain, in and of itself, is not a 
disability for VA purposes, and thus service connection may 
not be granted for ankle pain alone.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  There is no diagnosis of 
an underlying right hand disorder to which the pain has been 
associated.

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

In summary, review of the claims file shows no competent 
medical evidence of any present residuals of a compression 
injury of the right hand including laceration injury of 
palmar surface, claimed as right palm nerve damage.  The 
preponderance of the evidence is against the claim for 
service connection for residuals of a compression injury of 
the right hand including laceration injury of palmar surface, 
claimed as right palm nerve damage.  Therefore, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
ORDER

Entitlement to service connection for a cardiac disorder, to 
include mitral valve prolapse, is granted.

Entitlement to service connection for a left ankle disorder, 
status post fracture, is denied.

Entitlement to service connection for the residuals of a 
compression injury to the right hand, including a laceration 
injury to the palmar surface, is denied.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for a digestive system 
disorder, to include GERD.

The report of an August 2004 service medical examination 
shows no referable complaints were recorded, and the examiner 
made no abnormal findings pertaining to the digestive system.  
However, the report does show that the examiner recommended 
that the Veteran be examined by gastroenterology for colon 
surveillance. 

At the time of a July 2005 examination, the Veteran reported 
that he had suffered from heart burn for years.  On the 
report of medical history he indicated that he had stomach, 
liver, intestinal trouble, or an ulcer.  A summary of 
pertinent data contains comments that the Veteran reported 
that he had dyspepsia at night, which was partially relieved 
by antacids.  The examiner commented that this was probably 
GERD.  The July 2005 examination report's summary of defects 
and diagnoses includes a diagnosis of GERD.

The examiner recommended that the Veteran start using Zantac, 
which is a trademark for preparations of ranitidine 
hydrochloride, used to inhibit gastric acid secretion in the 
prophylaxis and treatment of gastric and duodenal ulcer, GERD 
and conditions that cause gastric hypersecretion.  See 
Dorland's Illustrated Medical Dictionary 1616, 2119 (31st ed. 
2007).

The report of an April 2006 examination (separation) shows 
that the Veteran reported having frequent indigestion or 
heartburn for years.  On examination the examiner made no 
comment on the Veteran's complaints, and on evaluation made 
no findings or diagnosis pertaining to the digestive system.

The report of the August 2006 VA general examination shows 
that the Veteran reported complaints of GERD symptoms 
beginning in the early 1990s.  The symptoms included burning 
pain primarily in the mid-epigastrium, occasionally extending 
up to the mid substernal region.  He reported that the 
symptoms usually occurred at nighttime when lying down.

Review of the examination report shows that examination of 
the claimed digestive system disorder consisted of a basic 
general examination findings that the abdomen was soft, 
nontender; bowel sounds were present times four; and there 
was no organomegaly, masses, or hernias.  The April 2006 VA 
general examination report concludes with a diagnosis of 
dyspepsia without evidence of reflux disease.  Dyspepsia is 
defined as impairment of the power or function of digestion; 
usually applied to epigastric discomfort following meals.  
See Dorland's Illustrated Medical Dictionary 586 (31st ed. 
2007).  It is not clear whether the finding of dyspepsia, as 
an impairment of the power or function of the Veteran's 
digestion, constitutes merely a periodic acute impairment of 
digestion, or a chronic impairment of the Veteran's digestive 
system.

Subsequent private treatment records dated between 2007 and 
April 2009 show that the Veteran received private treatment 
for pertinent symptoms from K. K., M.D.  These treatment 
records show a past history of GERD since 1992, and/or 
assessments of ongoing refractory GERD.

Notably, none of the medical evidence reflects that the 
Veteran underwent any specialized testing for GERD or other 
conditions of the gastrointestinal tract, such as upper 
gastrointestinal series or endoscopy.

As the evidence of record shows that the Veteran has 
gastrointestinal symptomatology variously diagnosed to 
include dyspepsia and GERD, and that the Veteran has been 
receiving treatment for these symptoms at a private facility, 
the Board is of the opinion that further development is 
warranted in this case.  The RO should obtain all relevant 
records and associate them with the claims file, including 
those from Dr. K., and any other source of treatment.  The 
Veteran should then be provided with an appropriate 
examination to determine whether any chronic gastrointestinal 
symptomatology diagnosed is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
that he provide information as to the 
dates of any treatment received for any 
gastrointestinal complaints.

Request the Veteran to furnish signed 
authorizations for the release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  All records obtained 
should be added to the claims folder.  
In part, specifically request all 
medical records of treatment from Dr. 
K. K. since the last records on file, 
dated in April 2009.

If requests for any private treatment 
records are not successful, inform the 
Veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R § 3.159 (2009).

2.  After obtaining any requested 
records, schedule the Veteran for VA 
examination by an appropriate medical 
specialist to determine the nature and 
likely etiology of any chronic 
digestive system disorder.

All studies deemed appropriate should 
be performed and all findings should be 
set forth in detail.  The claims file 
should be made available to the 
examiner, who should review the entire 
claims folder in conjunction with the 
examination.  This fact should be 
indicated in the examination report.  
The rationale for any opinion expressed 
should be included in the examination 
report.

For any chronic digestive system 
disorder found, definitive findings and 
diagnoses should be made and recorded, 
with respect to the presence of such 
disorder.  After reviewing the 
available medical records and examining 
the Veteran, the examiner should render 
comments specifically addressing the 
following.

If a chronic digestive system disorder 
is diagnosed, based upon an assessment 
of the entire record, is it at least as 
likely as not (a probability equal or 
greater than 50 percent) that such 
digestive system disorder is the result 
of, or was increased by, injury or 
disease incurred during active service 
from September 1979 to September 2006; 
or in the case of a congenital defect, 
was a superimposed disease or injury in 
service?



3.  Following any additional 
development deemed appropriate by the 
AMC, the AMC should readjudicate the 
claim for service connection for 
digestive system disorder.

If a determination remains unfavorable 
to the Veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded the applicable time period 
in which to respond.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration.

The AMC must ensure that all 
instructions ordered here are 
undertaken.  If not, take corrective 
action. See Stegall v. West, 11 Vet. 
App. 268 (1998).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


